The complainant had assumed, on account of a certain U. Ashton, to pay the amount due on a mortgage made by one Garrard, to the defendant. He afterwards paid a part, and gave a promissory note to the defendant for the balance, consisting of the principal and interest added together. Upon that note a judgment at law was obtained, to be relieved against which the present suit was instituted, and an injunction awarded. The bill stated, that when the complainant gave his note, the defendant assured him that the said Ashton had agreed to pay him compound interest, and that, if he did not acknowledge it upon application, he, the defendant, would release it; and that the said Ashton, upon an application made to him, had denied that he ever had agreed to pay the defendant more than simple interest. The defendant, in his answer, having denied the existence of the particular agreement stated in the bill, and there being no evidence to prove the same, the only question remaining was, whether the transaction was usurious or not.
By the Court. The application at present is for a dissolution of the injunction. It is not usurious, upon a settlement of accounts, to take a bond or note for the balance due, including interest, and to receive interest on such *bond or note. It is done every day in the usual course of business, and is even directed by law, in every case where a forthcoming bond is taken, which is always for the amount of the execution, including interest, if any there be, and bearing a farther interest, from the date thereof, until payment. This being considered by the Court as the established law of the .land, the injunction must be dissolved.